FILE COPY-




                              IN THE SUPREME COURT OF TEXAS




NO. 15-0362

                                                 §
 KELLY DAVIS AND AMBER                           §                        /an Zandt County,
 DAVIS                                           §    FIlll) IN COURT C
 v.
                                                 i                               12th District.
 REX SMITH AND NANCY SMITH




                                                       _a_ TYLER TE
                                                       CATHY S. LUS                July 3, 2015


         Petitioners' petition for review, filed herein in the above numbered    d styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                      •••••*••*•



         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

         It is further ordered that petitioner, KELLY DAVIS AND AMBER DAVIS, pay all costs
 incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 13th day of August, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk